COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 MID-WEST TEXTILE CO.,                                           No. 08-13-00093-CV
                                                §
                  Appellant,                                        Appeal from the
                                                §
 v.                                                           210th Judicial District Court
                                                §
 GUADALUPE FIERRO,                                             of El Paso County, Texas
                                                §
                  Appellee.                                     (TC# 2011-DCV05558)

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal.

       It is further ordered that each party bear their own costs. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.